Title: To George Washington from George Clinton, 24 November 1793
From: Clinton, George
To: Washington, George


          
            Sir
            New York 24th November 1793
          
          I have recently received a Letter from the Secretary of War dated the 12th and also
            another dated the 13th Instant in Answer to mine of the
            8th of September last.
          On recurring to my Correspondence with the Minister of France a Copy of which was
            enclosed in that letter it will appear that my Object was to procure the departure of
            the privateers Petit Democrat and Carmagnole Agreeably to your decision communicated to
            me in a letter from the Secretary of War dated the 16th of August; but as it was mentioned to be your desire that forcible
            Measures Should not be resorted to until every other effort had been tried, I thought it
            proper to Submit to your Consideration the Measure proposed by the French Minister—In
            the interim the Petit Democrat departed from this harbour without any Augmentation of
            her Military equippments So far as my knowledge extends. The Carmagnole Still remains
            here, And it Seems is the Vessel to which my letter of the 15th refers. I now transmit a
            Second letter which I have written to the French Minister on this Subject And his
              Answer, And have only to request to be informed
            whether Any farther interferences on my part is expected.
          As I Shall in a Short time Set out for Albany to Attend the Meeting of our Legislature
            I take this opportunity of Apprising You of it in Order that if any Arrangements are
            thought Necessary which may require my personal Attention they may be concerted before
            my departure, As it is Uncertain whether I Shall return to this City before Spring. I am
            with Sentiments of the highest Respect Your most Obedient Servant
          
            Geo. Clinton
          
        